NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SEIRUS INNOVATIVE ACCESSORIES, INC.,
Plaintiff-Appellant,

V.

KOMBI LTD.,
Defendant-Appellee.

2012-1404

Appeal &om the United States District Court for the
Southern District of California in case no. 10-CV-l217,
Judge Marilyn L. Huff.

ON MOTION

ORDER

The parties jointly move for an extension of time, un-
til October 17, 2012, for Seirus to file its initial brief, for
an extension of time, until November 17, 2012, for Kombi
to file its response brief, for an extension of time, until
Decernber 10, 2012, for Seirus to file its reply brief, and
for an extension of time, until December 17 , 2012, to file
the appendix.

SEIRUS INNOVATIVE ACCESSORIES V. KOMBI LTD. 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

FoR THE CoURT

   /s/ Jan Horbaly
Date J an Horbaly l
Clerk

cc: Matthew D. Murphey, Esq.
Kenneth F. Florek, Esq.

321 us couni:lii£nl=]rems FOH

.ms\=enenii c\scurr
JUL 1'9 2012

JAN HURBALY
CLEHK